For the reasons that follow, I must dissent from the majority's opinion.
The "General Release" executed by Cordiano states as follows:
"* * * I, Salvatore A. Cordiano for the sole consideration of $7,500.00 received to my full satisfaction from [Conrail] and without any other agreement, promise or representation, written or oral, I hereby release and forever discharge the said [Conrail] * * * from all claims, demands, actions and causes of action of every kind whatsoever and including, but without limitation of the foregoing, all liability for damages, costs, expenses and compensation of any kind, nature or description nowexisting or which may hereafter arise from or out of injuriesand damages, known or unknown, permanent or otherwise, sustainedor received by me, including hearing loss * * *." (Emphasis added.)
Conrail's motion for summary judgment asserts that Cordiano's claimed hearing loss was a progression of his earlier ear injuries and not a result of a new work-related injury, thus Cordiano's claim was barred by his execution of the release in exchange for the $7,500 monetary settlement.
On February 4, 1992, the trial court granted Conrail's motion for summary judgment, stating that "there has been no damage alleged in the discovery or before the Court in any way as to the new damages sustained and expenses incurred as a result of the incident of October 28, 1989." *Page 404 
On appeal, our standard of review is the same standard applied by the trial court pursuant to Civ.R. 56. In Harless v.Willis Day Warehousing Co. (1978), 54 Ohio St. 2d 64, 66, 8 O.O.3d 73, 74, 375 N.E.2d 46, 47, the Ohio Supreme Court stated:
"The appositeness of rendering a summary judgment hinges upon the tripartite demonstration: (1) that there is no genuine issue as to any material fact; (2) that the moving party is entitled to judgment as a matter of law; and (3) that reasonable minds can come to but one conclusion, and that conclusion is adverse to the party against whom the motion for summary judgment is made, who is entitled to have the evidence construed most strongly in his favor."
Civ.R. 56(E) states in part:
"When a motion for summary judgment is made and supported as provided in this rule, an adverse party may not rest upon the mere allegations or denials in his pleadings, but his response, by affidavit or as otherwise provided in this rule, must set forth specific facts showing that there is a genuine issue for trial."
The Ohio Supreme Court interpreted Civ.R. 56(E) inHarless, supra, as follows:
"Unsupported allegations in the pleadings do not suffice to necessitate the denial of a summary judgment. The principal function of Civ.R. 56(E) is to enable movement beyond allegations in the pleadings, and to analyze the evidence so as to ascertain whether an actual need for a trial exists." (Footnote omitted.) Id. at 66, 8 O.O.3d at 74, 375 N.E.2d at 47.
Further, in Bruns v. Cooper Indus., Inc. (1992), 78 Ohio App. 3d 428,434, 605 N.E.2d 395, 398-399 the court stated:
"A party resisting a motion for summary judgment is entitled under Civ.R. 56(C) to have the evidence construed most strongly in his favor. In arguing that an issue of fact exists, he is entitled to rely on the evidence presented by the movant. * * *. However, whether he relies on that evidence or evidence of his own, a party resisting the motion must designate specific facts in conflict showing that there is a genuine issue for trial. * * * The conflict must arise from irreconcilable affirmativeallegations of fact, that is, affirmative allegations of factappearing in the evidence and stipulations. No conflict arisesfrom mere denial of the truth of the evidence presented by themovant." (Emphasis added and citations omitted.)
Here, the majority correctly holds that the "General Release" executed by Cordiano is a valid and enforceable agreement for the ear injuries he sustained prior to November 29, 1984. However, the majority then opines that there is a genuine issue of material fact concerning whether Cordiano suffered a new ear injury on October 28, 1989, precluding the granting of summary judgment. The *Page 405 
majority states, "Herein, Cordiano asserts that he suffered a new injury to his ears on October 28, 1989, and as a result of that new injury, he suffered an additional hearing loss. Therefore, summary judgment should not have been granted."
As I read the majority opinion, in essence it applies the test for the sufficiency of the conclusions of a complaint challenged pursuant to Civ.R. 12(B)(6). In such a case, plaintiff need only show that some state of facts susceptible of proof would support a claim like that pleaded. However, here on motion for summary judgment pursuant to Civ.R. 56, when called upon to identify the evidence to be submitted at trial to prove his claim, plaintiff must adduce evidence of fact, not conclusions, which if believed prove the claim made and entitle him to judgment.
Further, in prolonging litigation of this claim, the decision entered today casts serious doubt on the efficacy of an employer's taking a release for settlement of an employee's work-related injury.
In opposing Conrail's motion, Cordiano submitted his affidavit which substantially mirrors his complaint by stating that he sustained a new and different injury to his ears on October 28, 1989. Other than his bare allegations, Cordiano does not submit anything else to support his claim that he suffered a new ear injury. A co-worker of Cordiano's who allegedly witnessed this new injury was not deposed. No diagnosis of an ear injury sustained on October 28, 1989, or any related damage, was submitted for the trial court's consideration.
Conversely, the record does disclose, and Cordiano admits, that he did not report the alleged new ear injury to his Conrail supervisors or any other Conrail official despite work rules requiring an employee to immediately report any work-related injuries. Cordiano also admits that he did not go to a hospital or a doctor immediately after the alleged October 28, 1989 injury. Additionally, the record discloses that on November 10, 1989, Cordiano went to a previously scheduled appointment with his ear doctor but did not report to him this alleged new ear injury.
Further, Cordiano admits that his hearing was gradually getting worse prior to the alleged October 28, 1989 incident and that the noise he heard on this day "wasn't an unusual loud noise." See Cordiano deposition.
While a court is prohibited from weighing the evidence and assessing the credibility of witnesses on a motion for summary judgment, Civ.R. 56(E) allows a court to move beyond the pleadings and analyze the permissible evidence to determine whether material fact issues exist to be resolved by trial. SeeHarless, supra. Here, Cordiano fails to show that a conflict exists concerning any material fact issue, only repeating in his affidavit the allegations contained in his complaint that he sustained a new ear injury on October 28, 1989. As this court *Page 406 
stated in Tellez v. Bank One (Jan. 21, 1993), Allen App. No. 1-92-63, unreported, 1993 WL 12282, "[i]t is not enough for a non-moving party to rest upon the allegations in his pleadings." Cordiano's affidavit in opposition of Conrail's motion is the equivalent of resting upon his pleading.
Here, the bare conclusions of the complaint merely repeated in Cordiano's affidavit are insufficient to defeat a motion for summary judgment. Once a movant submits evidentiary material pursuant to Civ.R. 56 showing that no genuine issue of material fact exists, a nonmovant must show a conflict concerning a genuine issue of material fact requiring a trial to resolve that issue.
Therefore, construing most strongly in Cordiano's favor evidence properly to be considered on motion for summary judgment, no evidence of the fact of a new and different ear injury appears. Thus no genuine issue of material fact exists for determination at trial.
Accordingly, I believe the trial court correctly granted Conrail's motion for summary judgment and I would affirm that judgment.